Citation Nr: 1613842	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased evaluation for depression with anxiety features, currently rated as 50 percent disabling.

2. Entitlement to service connection for a substance abuse disorder secondary to depression with anxiety.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from December 1995 to November 1996.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 rating decision of the VA Regional Office (RO) in Manchester, New Hampshire.  

The Veteran did not appear for an October 2011 Board videoconference hearing and has not rescheduled it, and so the hearing request is considered withdrawn.    

In October 2013 the Board denied entitlement to an increased rating for his psychiatric disability and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court granted a joint motion for remand in order to have the Board consider the issue of entitlement to service connection for substance abuse disorder due to psychiatric disability.  The Board in April 2015 then remanded this case back to the RO as the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal must again be REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the joint motion approved by the Court the Board in April 2015 directed that the AOJ adjudicate a claim of entitlement to service connection for substance abuse disorder, to include marijuana and alcohol abuse, secondary to depression with anxiety.  The Board then remanded the entire case, because the  increased rating claim, as well as the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, were inextricably intertwined with the foregoing claim.

Unfortunately, the AOJ never adjudicated the claim of entitlement to service connection for substance abuse disorder, to include marijuana and alcohol abuse, secondary to depression with anxiety.  The Veteran is legally entitled to a decision by the AOJ first before the claim reaches the Board.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  See also, 38 U.S.C.A. § 7104(a) (West 2014).  Hence, the Board directs the AOJ to adjudicate the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (addressing need for compliance with prior remand directives).

Additional development of the entire appeal is also warranted.  In this regard, the Board acknowledges that the appellant failed to report for VA examinations in September or October 2015.  Given the other development ordered, however, the Board will offer the appellant one last opportunity to report for the necessary examination.  The Board advises the appellant that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Finally, there is an indication of a claim filed with the Social Security Administration for disability benefits from that agency.  As such records of that claim must be obtained.  See Murincsak v. Derwinski, 2 Vet. app. 363 (1992).  The Veteran's VA Chapter 31 Vocational Rehabilitation folder should also be acquired and considered in making the decisions on the issues before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain all medical records from the Social Security Administration on a claim for disability benefits filed with that agency, including the administrative decision and supporting medical records.  Then associate records with the VBMS electronic file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Obtain the Veteran's VA Chapter 31 Vocational Rehabilitation file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter schedule the Veteran for VA psychiatric examination to determine the current severity of his depression with anxiety features.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner must identify all symptoms and manifestations attributable to the Veteran's service-connected depression with anxiety features alone, in accordance with the rating criteria specified at 38 C.F.R. § 4.130.  The examiner must specifically address the impact that depression and anxiety alone have on the appellant's ability to work, to include whether this disorder and any related disorder preclude all forms of substantially gainful employment that are consistent with the claimant's education and occupational experience.

The examiner must address whether it is at least as likely as not that the appellant's history of substance abuse, to include marijuana and alcohol abuse is caused by his service connected depression with anxiety.  If not, the examiner must address whether it is at least as likely as not that the appellant's history of substance abuse, to include marijuana and alcohol abuse is permanently aggravated by the service-connected depression with anxiety.  If there is no relationship between depression and anxiety with the appellant's history of substance abuse, to include marijuana and alcohol abuse, the examiner must specifically differentiate the symptoms caused by depression and anxiety from those caused by any form of substance abuse.  Likewise  the examiner must differentiate the impact of any substance abuse  on the claimant's ability to work.

A complete and detailed rationale must be provided for all opinions offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5.  Notify the Veteran that it is his responsibility to report for the scheduled examination, to cooperate in the development of the claims, and that the consequences for failure to report for this examination without good cause may include denial of the claims.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  

7.  The AOJ should then adjudicate the claim for entitlement to service connection for a substance abuse disorder secondary to service-connected depression with anxiety.  The Veteran is advised that the Board will not address this claim in the absence of a timely perfected appeal.

8.  Finally, readjudicate the remaining claims on appeal based upon all additional evidence received.  If after readjudication, any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.           §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

